              Case 3:17-cr-00533-EMC Document 1493 Filed 02/15/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   KEVIN J. BARRY (CABN 229748)
 5 LINA Y. PENG (NYBN 5150032)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        FAX: (415) 436-7234
          Email: ajay.krishnamurthy@usdoj.gov
 9
   Attorneys for United States of America
10
                                   UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN FRANCISCO DIVISION
13

14 UNITED STATES OF AMERICA,                         )   CASE NO. 17-CR-533-EMC
                                                     )
15           Plaintiff,                              )
                                                     )   UNITED STATES’ APPLICATION TO FILE
16      v.                                           )   EXHIBIT UNDER SEAL AND [PROPOSED]
                                                     )   ORDER
17 JONATHAN JOSEPH NELSON et al,                     )
                                                     )
18           Defendants.                             )
                                                     )
19

20           The United States, by and through its counsel, Assistant United States Attorney, Lina Peng,
21 hereby moves the Court for an order, pursuant to Local Criminal Rule 56.1, granting leave to file under

22 seal Exhibit B attached to the Declaration of Lina Peng in Support of the United States’ Opposition to

23 Wendt’s Motion to Exclude or Limit the Expert Testimony on Historical Cellular analysis. This exhibit

24 contains personally identifiable information, to include phone numbers and addresses.

25 //

26 //

27 //

28 //

     UNDER SEAL                                      1
     17-CR-533-EMC
            Case 3:17-cr-00533-EMC Document 1493 Filed 02/15/21 Page 2 of 3




 1 DATED: February 12, 2021                         Respectfully submitted,

 2                                                  DAVID L. ANDERSON
                                                    United States Attorney
 3

 4
                                                    _/s/_________________
 5                                                  KEVIN J. BARRY
                                                    AJAY KRISHNAMURTHY
 6                                                  LINA Y. PENG
                                                    Assistant United States Attorneys
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     UNDER SEAL                            2
     17-CR-533-EMC
            Case 3:17-cr-00533-EMC Document 1493 Filed 02/15/21 Page 3 of 3




 1                                          [PROPOSED] ORDER

 2          Based upon the motion of the United States and for good cause shown, IT IS HEREBY

 3 ORDERED that the United States’ application for leave to file Exhibit B to the Declaration of Lina Peng

 4 in support of the United States’ opposition to Wendt’s motion to exclude or limit expert testimony is

 5 GRANTED.

 6

 7 IT IS SO ORDERED.

 8
          February 15, 2021
 9 Dated: _________________                             ___________________________________
                                                        HON. EDWARD M. CHEN
10                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     UNDER SEAL                                     3
     17-CR-533-EMC
